10/18/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0406



                                 No. DA 21-0406


CITY OF WHITEFISH,

             Plaintiff and Appellee,

      v.

THOMAS CURRAN,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including November 22, 2022, within which to prepare, serve, and file its

response brief.




BB                                                                   Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         October 18 2022